IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00156-CR

NORMAN EDWARD RAINES,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                           From the 19th District Court
                            McLennan County, Texas
                           Trial Court No. 2011-1413-C1


                          MEMORANDUM OPINION


      Norman Raines appeals from seven convictions: three for aggravated sexual

assault of a child, two for indecency with a child, and two for sexual assault. TEX. PEN.

CODE ANN. §§ 21.11, 22.011, 22.021 (West 2011). Raines was sentenced to forty years in

prison on the three aggravated sexual assault convictions and twenty years in prison on

the other four convictions. Each conviction is to be served concurrently.

      Raines’s appellate counsel has filed an Anders brief in this appeal. See Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Raines was informed of
his right to submit a brief or other response on his own behalf but did not submit one.

        Counsel asserts in his Anders brief that he has thoroughly and conscientiously

reviewed the complete reporter’s record and clerk’s record in search for potentially

meritorious issues on appeal and, after due diligence, found that no non-frivolous

issues exist. Counsel specifically discusses the sufficiency of the evidence to support

the convictions. Counsel concludes that there are no non-frivolous issues to assert on

appeal. Counsel's brief evidences a professional evaluation of the record for error, and

we conclude that counsel performed the duties required of appointed counsel. See

Anders, 386 U.S. at 744; High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978); see also

In re Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App. 2008).

        In reviewing an Anders appeal, we must, "after a full examination of all the

proceedings ... decide whether the case is wholly frivolous." See Anders, 386 U.S. at 744;

accord Stafford v. State, 813 S.W.2d 503, 509-11 (Tex. Crim. App. 1991). An appeal is

"wholly frivolous" or "without merit" when it "lacks any basis in law or fact." McCoy v.

Court of Appeals, 486 U.S. 429, 439 n. 10, 108 S. Ct. 1895, 100 L. Ed. 2d 440 (1988).

Arguments are frivolous when they "cannot conceivably persuade the court." Id. at 436.

An appeal is not wholly frivolous when it is based on "arguable grounds." Stafford, 813
S.W.2d at 511.

        After reviewing counsel’s brief and the entire record in this appeal, we determine

the appeal to be wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.


Raines v. State                                                                       Page 2
Ohio App. 2005). Accordingly, we affirm the trial court's judgment.

        Should Raines wish to seek further review of this case by the Texas Court of

Criminal Appeals, he must either retain an attorney to file a petition for discretionary

review or must file a pro se petition for discretionary review.         Any petition for

discretionary review must be filed within thirty days from the date of this opinion or

the last timely motion for rehearing or timely motion for en banc reconsideration was

overruled by this Court. See TEX. R. APP. P. 68.2. Any petition and all copies of the

petition for discretionary review must be filed with the Clerk of the Court of Criminal

Appeals. See TEX. R. APP. P. 68.3. (Tex. Crim. App. 1997, amended eff. Sept. 1, 2011).

Any petition for discretionary review must comply with the requirements of Rule 68.4

of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4. See also In re

Schulman, 252 S.W.3d at 409 n.22.

        Counsel's request to withdraw from representation of Raines is granted, and

counsel is permitted to withdraw from representing Raines. Additionally, counsel must

send Raines a copy of our decision, notify him of his right to file a pro se petition for

discretionary review, and send this Court a letter certifying counsel's compliance with

Texas Rule of Appellate Procedure 48.4. TEX. R. APP. P. 48.4; see also In re Schulman, 252
S.W.3d at 409 n.22.



                                         TOM GRAY
                                         Chief Justice


Raines v. State                                                                     Page 3
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed January 2, 2014
Do not publish
[CRPM]




Raines v. State                               Page 4